Citation Nr: 1221217	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  12-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility during the period from October 3, 2011 to October 7, 2011.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel









INTRODUCTION

The Veteran served on active duty from August 1950 to July 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from determinations made in November 2011 by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at a private medical facility in Ocala, Florida, from October 3, 2011 to October 7, 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss and tinnitus only.  His combined evaluation is 20 percent. 

2.  The Veteran received emergency medical treatment for pneumonia, COPD exacerbation, at a private medical facility in Ocala, Florida, from October 3, 2011 to October 7, 2011. 

3.  The Veteran was insured by Preferred Care Partners at the time of emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility from October 3, 2011 to October 7, 2011, are not met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§17.1000-17.1008 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran was provided information about the VCAA in a December 2011 correspondence.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his medical reimbursement claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Additionally, the Veteran's claim was readjudicate in a subsequent December 2011 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met. 

The duty to assist also has been fulfilled as all private medical records relevant to this matter have been obtained, and the Veteran has been provided the opportunity to participate in his appeal.  Though he did not request a formal hearing before the Board or before the VA health system officials in Florida, the Veteran completed and filed such documents as a Notice of Disagreement and a VA Form 9, Substantive Appeal.  The Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran. 

In any event, the facts in this appeal are not in dispute and the issue will be decided as a matter of law.  The legal outcome is dictated by the existing law regardless of any further notice the Veteran might receive.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (providing that VCAA notice was not required where there is no reasonable possibility that additional development will aid the Veteran); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting that the VCAA was not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"). 

II.  Payment or Reimbursement of Private Medical Expenses 

The Veteran has appealed VA's determinations which denied entitlement to a reimbursement for medical services he received from two private facilities from October 3, 2011 to October 7, 2011.  These medical services were rendered following emergency treatment when the Veteran reported with complaints of fever, generalized weakness, and fatigue.  The discharge diagnoses were malaise, possible pneumonia, chest pain, questionable positive blood cultures, hypertension, benign prostatic hypertrophy, questionable coronary artery disease, and left lower extremity erythema.

In adjudicating a claim for reimbursement of medical expenses, the Board must first make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. §17.54.  In this case, the Veteran did not seek prior authorization for non-VA medical care.  The Veteran has not contended that he sought, or directed someone else to seek, authorization from VA for his emergency non-VA medical care.  Therefore, the Board must conclude that "prior authorization" for the private medical treatment received between October 3, 2011 to October 7, 2011, was not obtained pursuant to 38 C.F.R. §17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703. 

Medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service- connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  All three requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998). 

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728, may qualify for reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To qualify for reimbursement, all of the following criteria must be met:  (a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; (e) At the time the emergency treatment was furnished the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; (f) The Veteran is financially liable to the provider of emergency treatment for that treatment; (g) The Veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment; (h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, (i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.  See 38 C.F.R. § 17.1002.  Similar regulations govern the payment or reimbursement for ambulance service.  38 C.F.R. § 17.1003.  The criteria above are conjunctive, not disjunctive; accordingly, all nine criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991). 

The Veteran is service connected for bilateral hearing loss and tinnitus only.  Neither residuals of pneumonia, COPD exacerbation, nor any other pulmonary disorder, is currently service connected.  In his Notice of Disagreement and VA Form 9, Substantive Appeal, the Veteran contends that his claim should be granted because, at the time of treatment, his only non-VA insurer was Preferred Care Partners.  It would appear that the Veteran misunderstood VA's reference to a "third party insurer."  In the context of this claim, the term "third party insurer" simply means an additional insurance provider which, at the time of in question, provided payment or reimbursement, in whole or in part, for the non-VA emergency treatment.  By his own admission, the Veteran was insured by Preferred Care Partners at the time of the treatment in question.  See VA Form 9, January 22, 2012.

Under 38 U.S.C.A. § 1728, reimbursement requires that such treatment is for a service-connected disability or a disability aggravating a non-service connected disability, or the Veteran has a total disability permanent in nature from a service- connected disability or is a participant in a vocational rehabilitation.  Here, the Veteran is service-connected for hearing loss and tinnitus, the evidence does not indicate hearing loss or tinnitus aggravated by any of the disorders he was admitted and treated for, he does not have a total disability due to a service-connected disability, and is not a vocational rehabilitation participant.  Accordingly, because this requirement is not met, entitlement to reimbursement is not authorized.  See Zimick, 11 Vet. App. at 49.

Reimbursement under 1725 requires that the Veteran have no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment.  As noted above, the Veteran is insured by Preferred Care Partners.  Accordingly, because this requirement is not met, entitlement to reimbursement is not authorized under this provision.  See Melson, 1 Vet. App. 334.

The Board finds that payment or reimbursement for private medical expenses incurred from October 3, 2011 to October 7, 2011, at a private medical facility, is not authorized under 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  For the reasons and bases discussed, the Veteran's claim fails because of the absence of legal merit or lack of entitlement under the law.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is sympathetic to the appellant's claim but is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  



ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses during the period from October 3, 2011 to October 7, 2011, is denied.




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


